Title: From George Washington to Jonathan Trumbull, Sr., 29 March 1777
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Head Quarters Morris Town 29th March 1777

I am honored with yours of the 21st by Express, and return you my most sincere thanks for your ready compliance with my request for two thousand Militia—A late Maneuvre of the Enemy convinces us of the necessity that there is for an immediate march of this body of men to Peekskill.
I imagine upon information of our weakness at that Post (the Eastern Militia having just left it) and that there were a valuable parcel of Stores there, last Sunday a Frigate and four Transports ran up the River, they landed a number of men, said to be four regiments of British, drove off Genl McDougal who had but 220 Men at that time with him, and burnt the Store-Houses with what Stores they contained—As I have not yet had a particular account from Genl McDougal, I dont know the quantity or value, but I hope there are not many of the military kind lost—I am informed by a Gentleman who is come down, that Rum Sugar and Molasses are the principal. The next day the Troops went on board and the Ships fell down again.
Perhaps, finding their conquest so easy, they may be induced to return again, and attempt the Forts which are at present too weakly garrisoned to make much resistance.
I yesterday received information from an intelligent Gentleman who says “The Enemy are steering off, first on to Staten Island, and then to New York—Last Sunday, at least, 2,000 crossed on to the Island, and I believe are there yet. It is a fact, that New York is fuller of Troops than it has been some time past”—If this should prove true, I dont know what other motive they can have for withdrawing their Troops from Jersey, but to go up the North River.
General Arnold also says in a letter of the 11th instant, that ten Transports, appearing full of Troops, passed point Judith, to the westward,

on the 4th. This also looks as if a collection of Troops was making at New York for some purpose or other.
To frustrate any designs of this kind, I beg, that not only your Militia, but your Continental Troops, may be hastened on with all expedition; for if I am not speedily reinforced in Jersey, the Enemy may safely leave small Garrisons in Amboy and Brunswic which they have fortified strongly, and make use of the residue or such number as they may think necessary to seize upon the Forts and Passes upon the North River—When they have once possessed them; a small force will maintain them, especially as they have the command of the water—The command of the passages over the North River, and the free navigation of it, would prove fatal to us, as the Eastern and Southern States would not only be cut off from each other, but Ticonderoga must also be evacuated for want of supplies. I wrote you fully on the 23d pressing you to fill up your Regiments by Draughts, if it could not be done by any other means. To this I have not had your answer.
I have the pleasure to inform you that a Vessel arrived at Philadelphia, a few days ago from France, with eleven thousand Stand of Arms, and some other military Stores. The accounts of the intentions of France were most favorable.
The late arrival of Arms from Portsmouth is so ample, that we shall have no future complaint for the want of them. I shall therefore expect every man of the new Levies in the Field shortly—Those who have had the Small Pox immediately, & those who have not, as soon as they recover from innoculation. I am Sir with the most perfect Esteem Your obedt humble Servant

Go: Washington

